Exhibit 10.1
     THIS STOCK PURCHASE AGREEMENT (together with the Exhibit and the Schedules
attached hereto and incorporated herein by reference, being hereinafter referred
to as this “Agreement”) is made and entered into as of the 22nd day of March,
2004, by and between OneBeacon Insurance Company, a stock insurance company duly
organized and existing under the laws of the Commonwealth of Pennsylvania
(hereinafter referred to as the “Seller” unless otherwise stated expressly) and
Specialty Underwriters’ Alliance, Inc., a Delaware corporation (the
“Purchaser”).
W I T N E S E T H:
     WHEREAS, the Seller owns of record and beneficially 300,000 shares of the
voting common stock, $14.00 par value per share, of Potomac Insurance Company of
Illinois, a stock insurance company duly organized and existing under the laws
of the State of Illinois (the “Company”), representing 100% of the issued and
outstanding capital stock of the Company (such shares being hereinafter referred
to as the “Shares”);
     WHEREAS, the Company was and is engaged in the business of insurance and
variants thereof and in other activities customarily engaged in by insurance
companies, including but not limited to the conduct of investment and
administrative activities; and
     WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser
desires to purchase from the Seller, all of the Shares, all on the terms and
conditions hereinafter set forth;
     NOW THEREFORE, in consideration of the premises set forth above, and
subject to the terms and conditions stated herein, the parties hereto agree as
follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I.
The Purchase and Sale Transaction
     Section 1.1. Purchase and Sale of the Shares. Subject to the fulfillment of
the terms and conditions of this Agreement, the Purchaser agrees to purchase
from the Seller, and the Seller agrees to sell, assign, transfer and deliver to
the Purchaser, on the Closing Date (as defined in Section 1.4), the Shares for
the consideration specified in Section 1.2.
     Section 1.2. Purchase Price.
     (a) the Purchaser agrees to pay to the Seller, and the Seller agrees to
accept from the Purchaser, as consideration for the Shares an amount (the
“Purchase Price”), payable in immediately available funds at the Closing (as
defined in Section 1.4), determined as follows:
     (i) the amount of the Company’s capital and surplus as of the close of the
business day prior to the Closing Date determined upon a Statutory Accounting
Basis (as defined below); plus
     (ii) the amount of ten million five hundred thousand dollars ($10,500,000);
minus
     (iii) the amount of two hundred and fifty thousand dollars ($250,000) for
each License (as defined in Section 2.3) which shall have been suspended or
revoked and which suspension or revocation shall not have been lifted or
reversed on or before the Closing Date (any such License, a “Pre-Closing
Impaired License”); plus (or minus)
     (iv) the amount by which the Fair Market Value (as defined below) of the
securities listed on Schedule 1.2(a) hereto and incorporated by reference herein
(and

2



--------------------------------------------------------------------------------



 



which shall be updated at the Closing as of the business day prior to the
Closing Date) held by the Company as of the business day prior to the Closing
Date exceeds (or is less than) the book value of such securities as of such
date, determined upon a Statutory Accounting Basis.
     (b) The term “Fair Market Value” shall mean, in the case of securities
listed on a national securities exchange, the closing price on such exchange,
and in the case of other securities, the average of the bid and asked prices,
for such securities, in each case on the last business day preceding the Closing
Date on which such securities were traded. The term “Fair Market Value” shall
also include interest accrued on such securities through the business day next
preceding the Closing Date.
     (c) The term “Statutory Accounting Basis” shall mean the accounting
treatment prescribed or permitted by the Illinois Department of Insurance (the
“Illinois Department”) and employed by the Company.
     (d) The Purchase Price, less an advance payment in the amount of two
hundred and fifty thousand dollars ($250,000) to be paid by the Purchaser to the
Seller upon the execution of this Agreement (and any advance payment made
pursuant to Section 10.4(c)), shall be paid by direct wire transfer payable on
the Closing Date in immediately available funds to:
ONEBEACON INSURANCE COMPANY
STATE STREET BANK
BOSTON, MASSACHUSETTS
ACCOUNT # 14579981
ABA # 011-000-028
          The parties agree that the full amount of the advance payment
referenced

3



--------------------------------------------------------------------------------



 



above shall be fully-earned and non-refundable at the time the Purchaser pays
such advance payment to the Seller, regardless of whether the Closing shall fail
to occur for any reason whatsoever other than a termination of this Agreement by
the Purchaser pursuant to Section 10.4(a) (but not for any actual or alleged
failure of the Seller to perform its obligations pursuant to Section 4.5(b)).
     Section 1.3. Post-Closing Adjustments to Purchase Price.
     (a) The parties agree that with respect to any adjustment to the Purchase
Price pursuant to Section 1.2(a)(iii), the Seller and the Purchaser shall, for a
period of one hundred and eighty (180) days after the Closing Date (the “License
Cure Period”), work together and use their commercially reasonable best efforts
to have any suspension lifted from or any revocation reversed with respect to
any Pre-Closing Impaired License; provided, that all such efforts shall be at
the sole cost and expense of the Seller. The parties further agree that the
Purchaser shall pay to the Seller (by wire transfer of immediately available
funds to an account designated in writing by the Seller to the Purchaser) two
hundred and fifty thousand dollars ($250,000) for each Pre-Closing Impaired
License which shall have any suspension lifted therefrom or revocation reversed
thereon within the License Cure Period, which payment shall be made within five
(5) business days following the Purchaser’s receipt of evidence reasonably
satisfactory to it of the lifting of the relevant suspension or reversal of the
relevant revocation regarding any such Pre-Closing Impaired License.
     (b) In the event that the adjustment to the Purchase Price provided for in
Section 1.2(a)(iv) is not available at the Closing, the Purchase Price shall be
adjusted not later

4



--------------------------------------------------------------------------------



 



than fifteen (15) days after the Closing. The adjustment shall be paid by the
party from whom the adjustment is due (by wire transfer of immediately available
funds to an account designated in writing by the party to whom such payment is
due) within five (5) business days following the date the Purchaser and the
Seller shall have agreed to the amount of any such adjustment.
     Section 1.4. Closing. The Closing of the purchase and sale of the Shares
(the “Closing”) shall take place at the offices of Stroock & Stroock & Lavan LLP
(“Purchaser’s Counsel”), 180 Maiden Lane, New York, NY, at 10:00 a.m., New York
time, on the fifth business day after the Seller and the Purchaser receive the
last of the approvals referred to in Sections 6.6 and 7.5 (the “Closing Date”),
subject to satisfaction or waiver of the terms and conditions provided for
herein. The Closing Date and location may be changed by mutual agreement between
the Purchaser and the Seller. Neither party shall have the obligation to
consummate the Closing unless all regulatory approvals required by the Illinois
Department and the California Department of Insurance (the “California
Department”) shall have been obtained by August 15, 2004.
     At the Closing, subject to the Purchaser’s payment of the Purchase Price to
the Seller, the Seller shall deliver to the Purchaser all of the Shares duly
assigned to the Purchaser duly endorsed in blank or accompanied by stock powers
duly executed. The obligations of the parties to make such transfers are
conditioned upon the satisfaction, as of the Closing Date, of all of the terms
and conditions set forth in this Agreement.

5



--------------------------------------------------------------------------------



 



ARTICLE II.
Warranties and Representations by the Seller
     To induce the Purchaser to enter into this Agreement and (i) to proceed as
required herein in anticipation of the Closing on the Closing Date and (ii) to
cause the transactions provided for in this Agreement to be consummated on the
Closing Date, the Seller represents and warrants to the Purchaser as follows:
     Section 2.1. Organization and Qualification of the Seller. The Seller is a
corporation, duly organized, validly existing and in good standing under the
laws of the state of its incorporation. The Seller is duly licensed as a
domestic property and casualty insurance company in the Commonwealth of
Pennsylvania and is duly licensed as a foreign property and casualty insurance
company in the State of Illinois.
     Section 2.2. Authority Relating to this Agreement. The Seller has full
corporate power and authority to execute and deliver this Agreement and to take
the actions and carry out the transactions contemplated by this Agreement. The
execution, delivery and performance by the Seller of this Agreement, and the
consummation of the transactions contemplated hereby, have been duly authorized
and approved by all required corporate action. The execution and delivery of
this Agreement by the Seller does not, and the consummation of the transactions
contemplated herein will not, result in a breach of any term, condition or
provision of, or constitute a default under (i) its charter documents or
by-laws; (ii) any other material agreement or other instrument to which it or
the Company is a party; or (iii) any law, rule, regulation, or judicial,
administration or arbitration order, award, judgment, writ, injunction

6



--------------------------------------------------------------------------------



 



or decree applicable to it.
     Section 2.3. Organization and Qualification of the Company. The Company is
a stock insurer, duly organized, validly existing and in good standing under the
laws of the State of Illinois. Except as set forth in Schedule 2.3(a), the
Company (i) is duly licensed as a domestic property and casualty insurance
company in the State of Illinois; (ii) is duly licensed as a foreign property
and casualty insurance company in each jurisdiction listed on Schedule 2.3
attached hereto, which are the only jurisdictions in which the conduct of its
business has required that it be so licensed (individually a “License” and
collectively the “Licenses”) and (iii) has the required minimum capital, the
required minimum surplus and any Securities on Deposit (as defined in
Section 2.16(d)) required in each such jurisdiction. The Company is in good
standing in each such jurisdiction with no restrictions on such Licenses unless
otherwise noted on Schedule 2.3 and is qualified to write those lines of
business in each such state as are indicated on the relevant License. The
Company is not required to be qualified to do business as a foreign corporation
in any other jurisdiction as a result of its ownership or leasing of assets or
the conduct of any business. The Seller has previously provided or will make
available to the Purchaser true and complete copies of each of the Licenses,
reflecting all amendments thereto, in each of the jurisdictions listed in
Schedule 2.3 where the Company is licensed and authorized to conduct business.
Except as set forth in Schedule 2.3(b), there are no proceedings pending, or to
the best of the Seller’s knowledge threatened, in any jurisdiction to suspend
and/or revoke any License or any basis for any such suspension or revocation or
other penalties. No such proceedings have been pending nor to the best of the
Seller’s knowledge threatened at any time

7



--------------------------------------------------------------------------------



 



during the past three (3) years. The Company has not been found in any
administrative hearing to have violated any License and has conducted its
business so as to comply in all material respects with each License and all
applicable Federal, state, local and foreign statutes and regulations.
     Section 2.4. Authority Relating to the Reinsurance Agreement.
     As of the date of execution and delivery of the Instrument of Transfer and
Assumption between the Seller and the Company attached hereto as Exhibit A (the
“Reinsurance Agreement”), each of the Seller and the Company had full corporate
power and authority to execute and deliver the Reinsurance Agreement and to take
the actions required to be taken by the Seller or the Company, as the case may
be, pursuant to the Reinsurance Agreement and the transactions provided for
therein. The execution, delivery and performance of the Reinsurance Agreement by
each of the Seller and the Company, and the consummation of the transactions
contemplated therein, have been duly authorized and approved by all required
corporate action on the part of the Seller and the Company, respectively,
including the approval of the Boards of Directors of the Seller and the Company,
and such corporate actions have not been rescinded and remain in full force and
effect. Upon approval of the Reinsurance Agreement by the Illinois Department
and the California Department, the Reinsurance Agreement will constitute a legal
and valid agreement of both the Seller and the Company, enforceable in
accordance with its terms.
     Section 2.5. No Subsidiaries of the Company. The Company does not own,
either directly or indirectly, any voting securities or other equity of any
corporation, partnership or other business entity and is not a participant in
any joint venture with any other person.

8



--------------------------------------------------------------------------------



 



     Section 2.6. Capitalization of the Company. The Company has only one
(1) class of authorized capital stock, consisting of 800,000 shares of common
stock, $14.00 par value per share. There are 300,000 shares of such common stock
issued and outstanding, which constitute the Shares. All of the Shares have been
and are now duly authorized, validly issued and outstanding, fully paid and
nonassessable. The Shares constitute all of the issued and outstanding capital
stock of the Company. The Seller is the lawful record and beneficial owner of
the Shares, free and clear of all security interests, liens, charges,
encumbrances, claims and equities of every kind. Except as disclosed in
Schedule 2.6 hereto, there are no outstanding options, warrants, preemptive or
similar rights or, except for this Agreement, other agreements or rights to
purchase or otherwise acquire, or securities convertible into, any of the Shares
or any other shares of common stock or other equity of the Company. Neither the
Seller nor the Company has made any commitment to issue or to sell any of the
Shares or any other shares of common stock or other equity of the Company, or
any options, warrants, rights or convertible securities or evidences of
indebtedness of the Company. Upon the transfer of the Shares to the Purchaser in
accordance with this Agreement, good and marketable title in and to the Shares
will have been transferred to the Purchaser, free and clear of all liens,
claims, charges, pledges, security interests, equities, encumbrances and
assessments whatsoever (other than any restrictions applicable under the
Securities Act of 1933, the Insurance Holding Company Systems Act of the State
of Illinois, 215 ILCS 5/131.1, et seq., and any liens, charges, claims,
encumbrances and restrictions created by or under agreements to which the
Purchaser is a party or by which its property is bound).

9



--------------------------------------------------------------------------------



 



     Section 2.7. Articles of Incorporation and By-laws. The Seller has
delivered or will make available to the Purchaser a true, correct and complete
copy of the Articles of Incorporation and the By-laws of the Company, reflecting
all amendments thereto. Such Articles of Incorporation and By-laws shall not be
amended prior to the Closing, and the Board of Directors and the shareholder of
the Company will not take any action for the purpose of effecting any amendment
or modification of such Articles of Incorporation or By-laws.
     Section 2.8. Validity.
     (a) This Agreement constitutes the legal, valid and binding obligation of
the Seller, enforceable against the Seller, in accordance with its terms, except
only as limited by applicable bankruptcy, reorganization, insolvency, moratorium
and other similar laws presently or hereafter in force affecting the enforcement
of creditors’ rights generally and subject to general equitable principles
limiting the right to obtain specific performance or other equitable relief.
     (b) The Reinsurance Agreement will, at Closing, constitute a legal, valid
and binding obligation of each of the Seller and the Company, enforceable
against each of the Seller and the Company, respectively in accordance with its
terms.
     Section 2.9. Governmental Approvals. Except for (x) the approval of the
Illinois Director of Insurance pursuant to the Illinois Insurance Laws and the
regulations thereunder (as interpreted and applied by the Illinois Director of
Insurance) with respect to this Agreement and the Reinsurance Agreement and
(y) the approval of the California Insurance Commissioner pursuant to the
California Insurance Laws and the regulations thereunder (as

10



--------------------------------------------------------------------------------



 



interpreted and applied by the California Insurance Commissioner) with respect
to the Reinsurance Agreement, no authorization, consent or approval or other
order of a governmental or regulatory body or authority is required for (i) the
execution and delivery of this Agreement by the Seller, (ii) the consummation by
the Seller of the transactions provided for herein, and (iii) the transfer by
the Seller of the Shares to the Purchaser on the Closing Date.
     Section 2.10. Financial Statements.
     (a) The statutory financial statement of the Company for the fiscal year
ended December 31, 2003 (the “2003 Annual Statement”), as filed by the Company
with the Illinois Department and delivered to the Purchaser prior to the
execution and delivery of this Agreement, has been prepared in accordance with
accounting practices prescribed or permitted by the Illinois Department, applied
on a consistent basis. The 2003 Annual Statement fairly presents the financial
condition, the results of operations, surplus as regards policyholders and
changes in financial position of the Company as of and for the respective dates
and periods indicated therein, in accordance with accounting practices
prescribed or permitted by the Illinois Department applied on a consistent
basis.
     (b) The financial statements of the Company for the year ended December 31,
2003, accompanied by the balance sheet, statements of operations, shareholder’s
equity and changes in financial position and footnotes thereto, and the
unaudited results of operations and shareholders’ equity of the Company for the
fiscal quarters ended June 30, 2003 and September 30, 2003, have been prepared
in accordance with statutory accounting principles applied on a

11



--------------------------------------------------------------------------------



 



consistent basis and a copy of all such financial statements and information
have been delivered or made available to the Purchaser prior to the execution
and delivery of this Agreement.
     (c) All books of account of the Company fully and fairly disclose all of
the transactions, properties, assets, liabilities and obligations of the Company
and all of such books of account are in the possession of the Company and are
true, correct and complete in all respects.
     (d) The investments of the Company held on December 31, 2003 are reflected
in the 2003 Annual Statement and those investments, as well as all other
investments acquired by the Company since December 31, 2003, comply with the
requirements of the Illinois Insurance Code as well as that of any other
applicable jurisdiction.
     (e) Marketable securities and short term investments reflected in the 2003
Annual Statement are valued at cost, amortized cost or market value, as required
by applicable law.
     Section 2.11. No Adverse Change. Except for the Reinsurance Agreement, the
Company has not engaged in any activity or entered into or carried out any
transaction, or experienced any occurrence or circumstance since September 30,
2003, which has had or might reasonably be expected to have a materially adverse
effect on its financial condition, properties or assets.
     Section 2.12. Tax Representations and Warranties.
     (a) The Company timely and properly prepared and filed, or was included in
timely and properly prepared and filed, returns for all Taxes (as defined in
Section 9.1(i)), for all

12



--------------------------------------------------------------------------------



 



periods that are now due; if any tax returns are now not due, such tax returns
will be properly prepared and timely filed by the Company or the Seller.
     (b) All Taxes, in respect of periods beginning before the date hereof, have
been paid, or an adequate reserve has been established therefor on the books and
records of the Company and/or Fund American Enterprises Holdings, Inc., the
common parent of the consolidated tax group which includes the Company. All
Taxes, in respect of periods ending on the Closing Date, will have been paid, or
an adequate reserve will have been established on the Closing Balance Sheet, and
the Company does not and will not have on the Closing Date any liability for
Taxes in excess of the amounts so paid or reserves so established.
     (c) There are no liens for Taxes (other than for current Taxes not yet due
and payable) on the assets of the Company.
     (d) The tax-sharing agreements or similar arrangements to which the Company
is a party have been approved by the Illinois Department. The Company shall
terminate its participation in all tax-sharing agreements or similar
arrangements to which the Company is a party on or prior to the Closing Date.
     (e) No new elections with respect to Taxes, or any changes in current
elections with respect to Taxes, affecting the Company shall be made after the
date of this Agreement without the prior written consent of the Purchaser, with
the exception of the Code (as defined in Section 9.1 (e)) §338(h)(10) election
referenced in Section 9.6 (“Code §338(h)(10) Election”).

13



--------------------------------------------------------------------------------



 



     Section 2.13. Litigation. Except as disclosed on Schedule 2.13, there are
no actions, suits, proceedings, claims or investigations or legal,
administrative or arbitration proceedings pending or, to the knowledge of the
Seller, threatened in any court or before or by any governmental body against or
affecting the Company. Except as disclosed on Schedule 2.13, there are no
outstanding orders, writs, injunctions or decrees of any court, governmental
agency or arbitration tribunal, against or affecting the Company or which would
restrain, enjoin, prohibit or in any way impair any of the transactions
contemplated by this Agreement or which have a material adverse effect on the
financial condition of the Company or the conduct of its business or the status
of the Licenses. No circumstance, occurrence or event or series of events has
occurred, to the knowledge of the Seller, which will or might give rise to the
assertion of any suit, proceeding or other of the foregoing types of procedures
against the Company.
     Section 2.14. Collective Bargaining Agreements; Employees.
     (a) The Company does not have any employees or independent contractors and
has not had any employees or independent contractors for more than the last five
(5) years and has no obligation to pay any compensation or benefits to, and has
no other existing or contingent liability to, any of its former officers,
directors, employees or independent contractors or to others for the use of
their officers, directors or employees, including, without limitation, for any
leased or temporary employees.
     (b) As of the Effective Date (as such term is defined in the Reinsurance
Agreement) there will be no written or oral employment or consulting agreements,
severance pay

14



--------------------------------------------------------------------------------



 



plans, pension, retirement, profit sharing, employee relations policies,
practices and arrangements, agreements with respect to leased or temporary
employees, executive compensation plans, incentive compensation plans or
arrangements, vacation pay plans or arrangements, sick pay plans, deferred
compensation and bonus plans, incentive stock option, stock ownership and stock
purchase plans, or any other employee benefit programs, arrangements, agreements
or understandings, including medical, vision, dental or other health plans,
insurance and disability plans, including, without limitation, “any employee
benefit plan” as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), to which the Company contributes or
is a party or is bound or under which it may have liability and under which
former employees of the Company (or their dependents or beneficiaries) are
eligible to participate or derive a benefit (the “Employee Benefit Plans”) which
are not fully assumed by the Seller pursuant to the Reinsurance Agreement. Also,
as of the Effective Date (as such term is defined in the Reinsurance Agreement)
the Company will have no obligation of any nature whatsoever to any leased or
temporary employees.
     (c) With respect to each Employee Benefit Plan (or similar plan of the
Seller, if applicable) in which former employees of the Company participated or
to which contributions were made by such former employees or by the Company on
their behalf, (i) each Employee Benefit Plan is in compliance and has been
administered in accordance with the requirements prescribed by statutes, orders
and governmental rules or regulations applicable to such Employee Benefit Plans,
including, but not limited to, ERISA and the Code, in all material respects,
(ii) no “employee pension benefit plan” (as defined in Section 3(2) of ERISA) of
the Company or any

15



--------------------------------------------------------------------------------



 



affiliate which is subject to Section 412 of the Code has incurred any
“accumulated funding deficiency” (as defined in Section 412 of the Code),
whether or not waived, (iii) there has been no “reportable event” within the
meaning of Section 403(b) of ERISA and (iv) none of the Seller, the Company or
any affiliate thereof has any unpaid liability to the Pension Benefit Guarantee
Corporation or to any other person under Title IV of ERISA.
     (d) None of the former employees of the Company has been covered by a
“multi-employer plan”, subject to ERISA within the meaning of Section 3(37) of
ERISA to which the Seller, the Company or any affiliate thereof has been a
party.
     (e) The Company is not a party to or bound by any collective bargaining
agreement or other labor agreement with any bargaining agent (exclusive or
otherwise) or any of its employees.
     Section 2.15. Powers of Attorney and Agents. No person holds a power of
attorney from the Company except in the ordinary course of business as a
statutory agent for service of process (such persons, “Statutory Agents”). The
Company does not have any agents with binding authority. Any agents or persons
with powers of attorney may be terminated at will without compensation or cost
to the Company.
     Section 2.16. Assets and Property; No Liabilities.
     (a) The Company has good and marketable title to all of its assets and
properties, free of any lien, encumbrance, restriction, claim, charge or defect
of title, except for statutory deposits made in the ordinary course of business.
As of the Closing Date, the Company will have no assets, except (i) the
reinsurance referred to in the Reinsurance Agreement, (ii) its

16



--------------------------------------------------------------------------------



 



corporate Charter, books and records (including those referred to in
Section 2.17) and the Licenses referred to in Section 2.3, (iii) Securities on
Deposit, (iv) cash or cash equivalents, as specified below, and (v) its other
assets constituting its capital and surplus. Such assets shall be the minimum
necessary to meet the requirements of the Illinois Department to maintain the
Company’s Charter in Illinois and its Licenses in all of the states referenced
in Schedule 2.3, and except for Securities on Deposit shall consist only of cash
or investments in debt obligations of the United States government or any agency
or instrumentality thereof that have maturities of six (6) months or less.
     (b) All liabilities of the Company that have arisen or could arise under
any insurance contract or any reinsurance treaty have been, or prior to the
Closing Date will have been, assumed by the Seller pursuant to the Reinsurance
Agreement. Except as provided in the Reinsurance Agreement, the Company will, at
Closing, have no liabilities of any nature whatsoever, whether absolute,
accrued, contingent or otherwise or whether due or to become due or whether or
not under any insurance or reinsurance policy, which have not been fully and
completely assumed by the Seller under this Agreement or under the Reinsurance
Agreement.
     (c) Schedule 2.16(c) contains a list of all deposits which have been made
with the Insurance Departments of jurisdictions where the Company currently
holds Licenses and the location of such deposits (“Securities on Deposit”). The
Securities on Deposit are the only deposits which are required by any insurance
regulatory authorities having jurisdiction over the Company.
     (d) Schedule 2.16(d) contains a complete and correct listing of each bank
account

17



--------------------------------------------------------------------------------



 



or safe deposit box maintained by the Company. Schedule 2.16(d) also sets forth
a complete and correct list of all credit cards issued or caused to be issued by
the Company to any person or under which the Company may be liable for charges
or payments, all of which shall be cancelled prior to the Closing Date.
     Section 2.17. Corporate Records.
     (a) The Seller has made or will make available to the Purchaser originals
or copies of the stock record books of the Company, which are current and true,
correct and complete in all material respects and contain all original
issuances, subsequent transfers and any repurchases of the Company’s capital
stock through the date hereof.
     (b) The Seller has made or will make available to the Purchaser originals
or copies of the corporate minute books of the Company. Such minute books
contain a true, complete and correct record of all proceedings and actions taken
at all meetings of, and all actions taken by written consent of, the holders of
its capital stock and its board of directors and all committees thereof.
     Section 2.18. Business of the Company. The Seller has delivered or will
deliver to the Purchaser following the execution and delivery of this Agreement
complete, correct and legible copies of the Annual Statement of the Company for
each of the years ended December 31, 2001 through 2003.
     The Company will not on or after the Effective Date (as such term is
defined in the Reinsurance Agreement), issue or renew any policies of insurance
or reinsurance or otherwise engage in the insurance or reinsurance business,
other than as provided in the Reinsurance Agreement.

18



--------------------------------------------------------------------------------



 



     Section 2.19. Compliance. The Company is not, to the best of the Seller’s
knowledge, in violation of any applicable law, rule, regulation, ordinance,
order, judgment, injunction or decree, or any other requirement of any court or
Federal, state, municipal or other governmental department, commission, board or
instrumentality material to its property or the Company’s business. The Company
is not a party to or subject to any agreement, judgment, order, writ, injunction
or decree of any court or governmental body that could reasonably be expected to
prevent in any material manner the rendering of, or the right to render, the
services of the Company as a property and casualty insurance company after the
Closing or the Company’s full use of the Licenses to conduct the business
permitted under such Licenses as listed on Schedule 2.3 hereof. During the past
five (5) fiscal years the Company has not been the subject of any governmental
proceedings or investigations, including without limitation any Insurance
Department proceedings or investigations, which were adversely determined, and
resulted in the Company being bound or held to be in violation or contravention
of any material law relating to its business, business practices or employment
practices.
     Section 2.20. Brokers or Finders. (i) No broker, advisor or finder has
acted directly or indirectly for the Seller or the Company in connection with
this Agreement, or the transactions contemplated hereby; (ii) no person is
entitled to any brokerage, advisory or finder’s fee or other commission based in
any way on agreements, arrangements or understandings with the Seller or the
Company relating to the sale of the Company to the Purchaser (“Seller Fees”);
(iii) if any Seller Fees are due, they will be the sole obligation of the Seller
and neither the

19



--------------------------------------------------------------------------------



 



Company nor the Purchaser shall have any liability therefor; and (iv) the Seller
will hold the Purchaser and the Company harmless from and against any claim or
demand for any Seller Fees.
     Section 2.21. Contracts. Except as set forth in Schedule 2.21 and except as
will be fully assumed by the Seller pursuant to the Reinsurance Agreement, the
Company is not a party to any contract, mortgage, indenture, note guaranty,
lease or agreement of any kind.
     Section 2.22. Absence of Certain Changes or Events. Since September 30,
2003 there has not been:
     (a) any material adverse change in the condition (financial or otherwise)
of the Company;
     (b) any redemption, purchase or other acquisition of any of its capital
stock or other securities by the Company;
     (c) any granting of any option to purchase or other right to acquire any of
the Shares or any capital stock of the Company, any granting of any stock
appreciation rights, or any issuance of shares of capital stock (whether
treasury shares or otherwise) by the Company;
     (d) any indebtedness incurred for borrowed money or commitment to borrow
money by the Company; or
     (e) any amount due and payable, now or in the future, by the Company in
respect of any guaranties or similar instruments, issued by the Company
guaranteeing loans advanced to its agents by any financial institution under any
agent loan program or similar type program.
     Section 2.23. Status as of the Closing Date. All of the warranties and
representations made by the Seller in this Agreement will be true and correct on
the Closing

20



--------------------------------------------------------------------------------



 



Date, with the same force and effect, as if made on and as of the Closing Date.
ARTICLE III.
Warranties and Representations by the Purchaser
     To induce the Seller to enter into this Agreement and (i) to proceed as
required herein in anticipation of the Closing on the Closing Date and (ii) to
cause the transactions provided for in this Agreement to be consummated on the
Closing Date, the Purchaser warrants and represents to the Seller as follows:
     Section 3.1. Corporate Existence, Power and Authority. The Purchaser is a
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of incorporation or formation.
     Section 3.2. Authority Relating to this Agreement. The Purchaser has full
corporate power and authority to execute and deliver this Agreement and to take
the actions and carry out the transactions contemplated by this Agreement. The
execution, delivery and performance by the Purchaser of this Agreement, and the
consummation of the transactions contemplated hereby, have been duly authorized
and approved by all required corporate action. The execution and delivery of
this Agreement by the Purchaser does not, and the consummation of the
transactions contemplated herein will not, result in a breach of any term,
condition or provision of, or constitute a default under (i) its charter
documents or by-laws; (ii) any other material agreement or other instrument to
which it is a party; or (iii) any law, rule, regulation, or judicial,
administration or arbitration order, award, judgment, writ, injunction or decree
applicable to it.

21



--------------------------------------------------------------------------------



 



     Section 3.3. Validity. This Agreement when executed and delivered by the
Purchaser as provided for herein will constitute the valid and binding
obligation of the Purchaser enforceable in accordance with its terms, except as
may be limited by applicable bankruptcy, reorganization, insolvency, moratorium
and other similar laws now or hereafter in force affecting the enforcement of
creditors’ rights generally and subject to general equitable principles limiting
the right to obtain specific performance or other equitable relief.
     Section 3.4. Brokers or Finders. (i) Except for John Durkin (the “Purchaser
Broker”), no broker, advisor or finder has acted directly or indirectly for the
Purchaser in connection with this Agreement, or the transactions contemplated
hereby; (ii) except for the Purchaser Broker, no person is entitled to any
brokerage, advisory or finder’s fee or other commission based in any way on
agreements, arrangements or understandings with the Purchaser relating to the
sale of the Company to the Purchaser (“Purchaser Fees”); (iii) if any Purchaser
Fees are due, they will be the sole obligations of the Purchaser and neither the
Company nor the Seller shall have any liability therefor; and (iv) the Purchaser
will hold the Seller and the Company harmless from and against any claim or
demand by the Purchaser Broker for any fees, commissions, expenses or other
remuneration claimed to be due in connection with this Agreement or for any
Purchaser Fees claimed to be due in connection with this Agreement.
     Section 3.5. Governmental Approvals. Except for (x) the approval of the
Illinois Director of Insurance pursuant to the Illinois Insurance Laws and the
regulations

22



--------------------------------------------------------------------------------



 



thereunder (as interpreted and applied by the Illinois Director of Insurance)
with respect to the Purchaser’s acquisition of the Shares and of the Reinsurance
Agreement and (y) the approval of the California Insurance Commissioner pursuant
to the California Insurance Laws and the regulations thereunder (as interpreted
and applied by the California Insurance Commissioner) with respect to the
Reinsurance Agreement, no authorization, consent or approval or other order or
action of or filing with any court, administrative agency or other governmental
or regulatory body or authority is required for the execution and delivery by
the Purchaser of this Agreement or the Purchaser’s consummation of the
transactions contemplated herein.
     Section 3.6. Litigation. There is no action, suit, proceeding or
investigation of the Purchaser which is pending, or, to the knowledge of the
Purchaser, threatened, which questions the validity or propriety of this
Agreement or any action taken by the Purchaser in connection herewith.
     Section 3.7. Name. Within thirty (30) days after the Closing Date, the
Purchaser will take all corporate action necessary to cause the Company’s
Articles of Incorporation to be amended so as to change the Company’s name to a
name which does not include any reference to “Potomac Insurance Company of
Illinois”, “Potomac” or any similar reference (each a “Retained Name” and
collectively, the “Retained Names”) and will file all required documentation
with the Illinois Director of Insurance and other regulatory officials
(including, without limitation, all filings and amendments thereto necessary for
the Company to qualify to do business as a foreign corporation and all filings
and amendments thereto made with insurance regulatory authorities necessary for
the Company to be licensed or authorized to write

23



--------------------------------------------------------------------------------



 



insurance or reinsurance) to effectuate such name change and will cease using
any name which includes any reference to any Retained Name. Notwithstanding the
foregoing, following such thirty (30) day period, the Company may use any
Retained Name in those jurisdictions where proceedings to change the name of the
Company pursuant to this Section 3.7 have commenced but have not been concluded
until, with respect to any particular jurisdiction, such time as the Company has
been notified that the name change is effective in such jurisdiction; provided,
that any such use shall be accompanied by a clear and prominent statement to the
effect that the Company is not a member company of White Mountains Insurance
Group, Ltd. (“White Mountains”) and is not an affiliate of Potomac Insurance
Company, a member company of White Mountains.
     Section 3.8. No Securities Acts Violation. The Purchaser acknowledges that
the Shares to be delivered to the Purchaser have not been registered under the
Securities Act of 1933 or any state securities law (the “Acts”). On the Closing
Date, the Purchaser will acquire the Shares for its own account for investment,
with no present intention of reselling or otherwise disposing of all or any
portion of the Shares in a manner which would constitute a violation of the
Acts, subject nevertheless to the requirement of applicable law that the
disposition of its assets be at all times within its control.
     Section 3.9. Status as of the Closing Date. All of the warranties and
representations made by the Purchaser in this Agreement will be true and correct
on the Closing Date, with the same force and effect, as if made on and as of the
Closing Date.

24



--------------------------------------------------------------------------------



 



ARTICLE IV.
Covenants of the Seller
     Section 4.1. Preservation of Licenses. The Seller covenants and agrees that
from and after the date of the execution and delivery of this Agreement through
and including the Closing Date, except only as otherwise specifically required
by or provided in this Agreement, the Seller will cause the Company to use
commercially reasonable efforts to preserve the Licenses.
     Section 4.2. Dividends and Other Distributions. The Seller covenants and
agrees that between the date of execution of this Agreement and the Closing
Date, other than as contemplated by the Reinsurance Agreement, the Seller will
not cause to be made, or permit the Company to make or agree to, any
distribution of cash or of properties or other assets by way of dividends,
distributions, redemptions or otherwise, and whether or not in respect of the
Shares.
     Section 4.3. Access to Records. The Seller agrees that (i) between the date
of execution of this Agreement and the Closing Date, the Seller will cause the
Company to make available to the Purchaser and its authorized representatives
(with the right to copy) at reasonable times and under reasonable circumstances
all of the Company records, minute books, stock books, seals, examination
reports, annual statements, financial statements, income tax returns, contracts
and any other documents of the Company reasonably requested by the Purchaser
(including, without limitation, a true and correct list of all Statutory Agents
of the Company) and (ii) after the Closing Date, the Seller will provide the
Purchaser with any information which the Purchaser reasonably may request to
respond to litigation, to comply with regulatory

25



--------------------------------------------------------------------------------



 



requirements and requests. In addition, both before and after the Closing Date,
the Seller shall instruct its officers, employees, counsel and accountants to be
available for a reasonable period of time during normal business hours for, and
to respond to, any questions of the Purchaser and its authorized
representatives. The Purchaser recognizes the proprietary nature of all of these
documents and agrees not to reveal their contents to any third party, other than
to the Purchaser’s authorized representatives who have a need to know such
information for the purpose of evaluating or consummating the transactions
contemplated hereby, A.M. Best Company, Inc. or to such other individuals or
entities as may be required by applicable law.
     Section 4.4. Notification of Changes and Default. The Seller covenants and
agrees that between the date of execution of this Agreement and the Closing
Date, inclusive, the Seller will promptly give notice, or will cause the Company
to give notice, to the Purchaser of (i) the occurrence of any event or
circumstance or the discovery of any inaccuracy, omission or mistake, which, in
any way, would cause any warranty and representation made by the Seller in
ARTICLE II, or any of the information or documents heretofore provided to the
Purchaser to be changed, modified, inaccurate or otherwise not true and correct
in any material respect, whether as of the date of execution of this Agreement
or any time subsequent thereto and prior to the Closing Date; or (ii) the
occurrence of any events or circumstances that would result in a violation or
breach by the Seller of any of the terms and provisions of this Agreement
obligatory upon the Seller. No such notice shall avoid compliance by the Seller
with the requirements of Section 4.6. The Seller shall report promptly to the
Purchaser any fact, circumstance or occurrence which in the reasonable business
judgment of management of the Seller or the

26



--------------------------------------------------------------------------------



 



Company may result in an adverse change in the status of any License.
     Section 4.5. State Regulatory Approvals; Rate and Form Filings.
     (a) The Seller shall cooperate with the Purchaser in connection with the
Purchaser’s preparation and filing of the Acquisition Statement (as defined in
Section 5.1) and shall use its reasonable best efforts to facilitate approval of
the transactions contemplated by this Agreement. The Seller will use its
reasonable best efforts to obtain all required regulatory approvals for the
Reinsurance Agreement from the Illinois Department and the California Department
on or prior to Closing.
     (b) Prior to the Closing, the Seller shall use its commercially reasonable
efforts to effect the approval of premium rate and policy form filings (“Rate
and Form Filings”) in those States where, and for the lines of insurance that,
the Purchaser intends to cause the Company to write business following the
Closing; provided, that (i) that the Purchaser shall pay any and all costs of
the Seller and its affiliates incurred in connection with such endeavors
(including, without limitation, filing fees, and reasonable costs and expenses
and staff-time at an hourly rate of $150/hour) on demand and upon receipt of an
invoice from the Seller, (ii) the Purchaser and/or its authorized
representatives shall prepare or provide the Seller and/or its authorized
representatives with all information and documentation (including, without
limitation, actuarial computations and policy forms) necessary to prepare the
relevant Rate and Form Filings, which shall be reviewed by Purchaser’s Counsel,
(iii) the Purchaser agrees that the Seller shall be entitled to rely on the
truth and accuracy of all information and documentation (including, without
limitation, actuarial computations and policy forms) provided to the Seller
and/or the

27



--------------------------------------------------------------------------------



 



Seller’s authorized representatives by the Purchaser and/or the Purchaser’s
authorized representatives, and that the Seller and the Seller’s authorized
representatives shall have no independent duty to investigate or verify the
truth or accuracy of any such information and documentation, and (iv) the Seller
shall not be obligated to render any assistance to the Purchaser under this
Section 4.5(b) or permit the Purchaser, prior to the Closing, to make any such
Rate and Form Filings if such assistance or permission would, in the Seller’s
reasonable judgment, result in the Seller compromising the commercial or legal
interests of one or more of its affiliates.
     Section 4.6. Prohibited Conduct. Except as permitted or required by this
Agreement, between the date hereof and the Closing Date, unless the Purchaser
has given its prior written consent, the Seller shall not cause or permit the
Company to:
     (a) authorize the issuance of, nor issue or acquire any stock, security or
other equity of the Company of whatsoever kind, nor grant any option to
purchase, or other right to acquire, any stock, security or other equity of the
Company;
     (b) introduce any new method of accounting for financial reporting or tax
purposes unless required by applicable law;
     (c) reclassify or change the rights of any stock, security or other equity
of the Company;
     (d) make any offer or commitment or incur any obligation to enter into any
contract, arrangement or transaction of a type described in any of subsections
(b) through (c) or (e) through (k) of this Section 4.6;

28



--------------------------------------------------------------------------------



 



     (e) incur, suffer or permit any lien, claim, charge, option or encumbrance
upon the Shares, nor shall the Seller transfer or dispose of any of such Shares
nor grant any rights or options with respect thereto except in accordance with
this Agreement;
     (f) fail to operate the Company other than as contemplated by the
Reinsurance Agreement;
     (g) mortgage, pledge or subject to lien, encumbrance, charge or equity any
of its properties, assets or rights, other than in the ordinary course of
business or as contemplated by this Agreement;
     (h) make any loan commitment;
     (i) make any business merger or acquisition in any form or transaction;
     (j) transact any business which will have an adverse effect on the
property, assets or condition of the Company; or
     (k) make any amendment to the Charter or By-laws of the Company.
     Section 4.7. Deposits. The Securities on Deposit listed on Schedule 2.16(c)
shall be maintained through the Closing Date and will constitute a portion of
the assets to be retained in the Company to constitute its capital and surplus.
     Section 4.8. Intercompany Contracts and Indebtedness. Except for the
Reinsurance Agreement, on the Closing Date, there shall be no outstanding
indebtedness or other liability of the Seller or any of its affiliates to the
Company, or of the Company to the Seller or any of its affiliates and the Seller
shall have assumed any and all liabilities of the Company.
     Section 4.9. Payment of Broker or Finder Fees. The Seller will hold the

29



--------------------------------------------------------------------------------



 



Purchaser and the Company harmless from and against any claim or demand for any
Seller Fees.
     Section 4.10. Provision and Use of Financial Information. The Purchaser
will be registering its shares with the Securities and Exchange Commission
(“SEC”) and, in connection therewith, may be required to include audited
financial statements of the Company in its filings with the SEC. The Seller
hereby agrees to provide the Purchaser and its designees, including its
independent auditors, with reasonable access to the books and records and other
financial information concerning the Company and with the reasonable cooperation
of the management of the Seller and its affiliates, sufficient for the
preparation and the audit of the financials of the Company for periods prior to
its acquisition by the Purchaser, as are required by the SEC; provided, that the
Purchaser shall pay any and all costs of the Seller and its affiliates incurred
in connection with such endeavors (including, without limitation, reasonable
costs and expenses and staff-time at an hourly rate of $150/hour) and the fees
and expenses of the Seller and its affiliates’ independent auditors,
PricewaterhouseCoopers LLP, in each case, on demand and upon receipt of an
invoice from the Seller or PricewaterhouseCoopers LLP, as the case may be.
Notwithstanding Section 11.6, the Purchaser shall be entitled to use the above
information and any other required information concerning the Company in its
filings with the SEC and in other necessary or appropriate disclosure in
connection therewith, including the filing of this Agreement and the Exhibit and
Schedules hereto. Subject to the Seller agreeing to abide by a commercially
reasonable obligation of confidentiality (which shall include, without
limitation, disclosure rights to the Seller’s authorized representatives), the
Purchaser agrees to provide drafts of any such filings and disclosure, and any
amendments or supplements thereto, to the

30



--------------------------------------------------------------------------------



 



Seller for the Seller’s review and approval with respect to the representation
of the above information contained therein prior to the submission of such
filings and disclosure, or any amendments or supplements thereto, to the SEC,
which approval by the Seller shall not be unreasonably withheld or delayed. The
Purchaser shall indemnify the Seller and its affiliates and each of their
respective officers, directors, employees, stockholders (or security or rights
holders), agents, representatives, heirs, successors and assigns against and
hold them harmless from (whether in connection with a third party claim or a
direct claim) any loss, claim, damage, liability (whether asserted or
unasserted, absolute or contingent), cost, expense, obligations, judgments,
liens, injunctions, charges, orders, decrees, rulings, dues, assessments, taxes,
fines, penalties, fees and amounts paid in settlement (including reasonable fees
and expenses of counsel) as incurred (payable promptly upon written request) by
any such person or entity arising from, in connection with or otherwise with
respect to the audited financial statements of the Company included in any SEC
filings made by the Purchaser after the date hereof; but not if arising from any
intentionally or recklessly false or misleading financial information provided
by the Seller or its authorized representatives and, in such a situation, the
Seller shall similarly indemnify the Purchaser and its affiliates, and each of
their respective officers, directors, employees, stockholders (or security right
holders), agents, representatives, heirs and assigns.
ARTICLE V.
Covenants of the Purchaser
     Section 5.1. Acquisition Statement and Compliance with Illinois Insurance
Law. Promptly after, and in any case within fifteen (15) business days
following, the date of

31



--------------------------------------------------------------------------------



 



execution of this Agreement, the Purchaser shall file the required Form A
statement, and all related materials, in connection with the Purchaser’s
acquisition of the Shares pursuant to the requirements of the Illinois Insurance
Law (the “Acquisition Statement”); provided, that such Acquisition Statement
shall provide that Purchaser agrees to commit to increase the capital of the
Company by at least an additional twenty-five million dollars ($25,000,000)
post-Closing and prior to writing any new business in the Company post- Closing.
The Purchaser shall use its reasonable best efforts to obtain the approval
required by the Illinois Insurance Law to permit the Purchaser (subject to the
terms and conditions of this Agreement) to consummate the transactions
contemplated by this Agreement, including without limitation, the filing of any
amendment to the Acquisition Statement required by the Illinois Insurance Law.
     The Purchaser and the Seller agree to jointly use their reasonable best
efforts to obtain any and all regulatory approvals of any state other than those
required by the Illinois Insurance Law with the respect to the purchase of the
Shares and the Reinsurance Agreement. The Purchaser acknowledges that it will,
if necessary, file a requalification application in the State of Michigan and
that the Purchaser will, if necessary, make such filings to maintain the
Michigan License; provided, that the Purchaser’s failure to make any such filing
shall not (x) permit the Purchaser to refuse to consummate the Closing;
(y) entitle the Purchaser to claim a reduction in the Purchase Price pursuant to
Section 1.2(a)(iii) or (z) permit the Purchaser to claim any right for
indemnification hereunder with respect to any such License.
     Section 5.2. Post-Closing Access. After the Closing, the Purchaser will
cause the Company to afford to the Seller, its authorized representatives
reasonable access to the

32



--------------------------------------------------------------------------------



 



properties, books, records and employees of the Company to the extent reasonably
necessary or desirable to permit the Seller to determine or investigate any
matter relating to its rights and obligations with respect to any period ending
on or before the Closing Date, or its rights and obligations hereunder or under
the Reinsurance Agreement.
     Section 5.3. Payment of Broker or Finder Fees. The Purchaser will hold the
Seller and the Company harmless from and against any claim or demand for any
Purchaser Fees.
ARTICLE VI.
Conditions Precedent to Obligation of the Purchaser to Close
     The obligation of the Purchaser under this Agreement to purchase the Shares
on the Closing Date shall be subject to delivery by the Seller of the Shares to
the Purchaser and to the satisfaction of the following conditions precedent.
     Section 6.1. Proceedings Satisfactory. The Seller shall have delivered to
the Purchaser on the Closing Date such documents and other evidence as the
Purchaser may reasonably request in order to establish the consummation of the
transactions provided for in this Agreement, the taking of all corporate and
other proceedings in connection herewith and the compliance by the Seller with
the conditions set forth in this ARTICLE VI.
     Section 6.2 Warranties and Representations of the Seller. Each of the
warranties, representations and disclosures of and made by the Seller in this
Agreement (without regard to any notice of any change given by the Seller
pursuant to the requirement of Section 4.4) shall be true and correct in all
respects on and as of the Closing Date as though each of such warranties,
representations and disclosures had been made at and as of the time of the
Closing on

33



--------------------------------------------------------------------------------



 



the Closing Date.
     Section 6.3. Compliance with Covenants. The Seller and the Company shall
have complied with and performed to the reasonable satisfaction of the
Purchaser, all covenants and agreements required to be performed by the Seller
and the Company herein on or before the Closing Date.
     Section 6.4. No Proceedings Pending. No injunction or restraining order
shall prohibit or limit the right of the Purchaser to consummate the
transactions provided for in this Agreement, and no action, suit, proceeding or
investigation by or before any court, administrative agency or other
governmental authority of any kind shall have been instituted or threatened
which may materially and adversely affect the ability of the Company to conduct
its business or which may result in restraining, prohibiting or invalidating, or
seeking monetary damages by reason of, the consummation of the transactions
provided for in this Agreement. No request of or investigation by any
governmental, administrative agency or other authority of any kind for deferral
of the Closing Date shall be pending or threatened or which would subject the
Purchaser, the Company (after Closing) or the directors or officers of any of
them (including any directors or officers of the Company after the Closing) to
any material liability, fine, forfeiture or penalty on the ground that the
transactions contemplated herein, or any of them, are unlawful in any respect,
or that any of the foregoing have been breached or violated, or will breach or
violate by the consummation hereof, any applicable law, rule or regulation, or
otherwise have acted improperly or in breach of any duty in connection with this
Agreement or the transactions contemplated herein.

34



--------------------------------------------------------------------------------



 



     Section 6.5. Directors and Officers. The Seller shall have obtained, and
delivered to the Purchaser, the resignations of all of the officers and
directors of the Company effective as of the Closing Date.
     Section 6.6. Regulatory Approvals. The approval for the acquisition of the
Shares and of control of the Company by the Purchaser shall have been obtained
from the Illinois Department subject only to conditions (i) customarily imposed
by insurance regulatory authorities in transactions of the type contemplated by
this Agreement, (ii) imposing restrictions on or prohibiting the payment of
dividends by the Company, or (iii) requiring the contribution of additional
capital to the Company by the Purchaser. The Purchaser and the Seller shall have
obtained all reasonably necessary and appropriate approvals of all insurance
regulatory agencies, if any, required to permit lawfully, the Purchaser to
purchase the Shares and acquire control of the Company and the Seller to sell
the Shares to the Purchaser. The Seller shall have obtained all required
regulatory approvals for (x) the Reinsurance Agreement from the Illinois
Department and the California Department and (y) the Company’s termination from
participation in any pooling agreement with the Seller from the Illinois
Department, in each case, on or prior to the Closing Date.
     Section 6.7. Delivery of Certificates for the Shares. The Seller shall have
delivered to the Purchaser, against receipt of the Purchase Price, the
certificates evidencing ownership of the Shares, endorsed in blank or
accompanied by separate stock powers duly executed in blank.
     Section 6.8. Intercompany Balances; Assumed Reinsurance. Except for the

35



--------------------------------------------------------------------------------



 



Reinsurance Agreement, all intercompany balances between the Company and the
Seller or any affiliate of the Seller shall have been repaid in full
notwithstanding the expressed terms of payment thereof.
     Section 6.9. Delivery of Closing Documents. The Seller shall have
delivered, or caused to be delivered, to the Purchaser the following documents,
all in form and substance reasonably satisfactory to the Purchaser and its
counsel:
     (a) Certificates of the President or the Senior Vice President and the
Secretary or Assistant Secretary of the Seller, dated as of the Closing Date, to
the effect that the representations and warranties made by the Seller are true
and correct in all respects and the conditions set forth in this Agreement have
been satisfied; provided, however, that such certificates delivered as of the
Closing need not relate to conditions not required to be satisfied as of the
Closing.
     (b) Copies of the resolutions of the Boards of Directors of the Seller and
the Company, certified by their respective Secretary or Assistant Secretary,
authorizing and approving this Agreement and the taking of all other action
required by applicable law for the lawful consummation of this Agreement and any
and all transactions prescribed herein, including but not limited to the
Reinsurance Agreement, and such other incumbency certificates and other
certificates of the Seller and the Company as the Purchaser shall reasonably
request.
     (c) The minute books and stock books of the Company and other corporate
records of the Company in the possession of the Seller, including the
Certificates of Authority currently in effect for each License and a true and
correct copy of the current Articles of

36



--------------------------------------------------------------------------------



 



Incorporation, certified as being true, correct and complete by the Illinois
Director of Insurance as of a date no more than fifteen (15) business days prior
to the Closing.
     (d) A balance sheet of the Company as of the close of business on the
business day five (5) business days prior to the Closing Date, prepared on a
Statutory Accounting Basis.
     (e) All additional documents as may reasonably be necessary to assure the
Purchaser and its counsel that the provisions of and conditions specified in
this Agreement to be performed or satisfied by the Seller and the Company have
been performed or satisfied.
     Section 6.10. Capital and Surplus. The capital and surplus of the Company,
as provided in Section 1.2, shall consist only of Securities on Deposit and cash
or investments in debt obligations of the United States government or any agency
or instrumentality thereof that have maturities of six (6) months or less.
     Section 6.11. Financing. The Purchaser shall have received Firm Capital
Commitments from its investors totaling at least two hundred million dollars
($200,000,000) in the aggregate. As used in this Agreement, the term “Firm
Capital Commitment” means a non-cancelable commitment from an investor to
purchase a specific amount of the Purchaser’s securities for such investor’s own
account.
     Section 6.12. Preparation of Quarterly Statement. The Seller shall prepare
the Quarterly Statutory Statement for the Company for the quarter ended June 30,
2004 (the “June 2004 Quarterly Statement”); provided, (i) that the Purchaser
shall pay any and all costs of the Seller and its affiliates incurred in
connection with such endeavors (including, without limitation, reasonable costs
and expenses and staff-time at an hourly rate of $150/hour) on

37



--------------------------------------------------------------------------------



 



demand and upon receipt of an invoice from the Seller, (ii) the Purchaser and/or
its authorized representatives shall prepare or provide the Seller and/or its
authorized representatives (and following the Closing, the Purchaser shall cause
the Company and its authorized representatives to prepare or provide the Seller)
with all information and documentation necessary to prepare the June 2004
Quarterly Statement, (iii) five (5) business days prior to the filing deadline
for the June 2004 Quarterly Statement, the Seller will make the completed filing
available to the Purchaser and the Company for their respective review, (iv) the
timely making of the actual filing of the June 2004 Quarterly Statement, along
with the payment of any required filing fees, will be the sole obligation and
responsibility of the Purchaser and the Company, and (v) the Purchaser agrees
(on behalf of itself and, following the Closing, the Company) that the Seller
shall be entitled to rely on the truth and accuracy of all information and
documentation provided to the Seller and/or the Seller’s authorized
representatives by the Purchaser or the Company (following the Closing) and/or
their respective authorized representatives, and that the Seller and the
Seller’s authorized representatives shall have no independent duty to
investigate or verify the truth or accuracy of any such information and
documentation.
ARTICLE VII.
Conditions Precedent to Obligation of the Seller to Close
     The obligation of the Seller under this Agreement to sell the Shares on the
Closing Date is, at the option of the Seller, subject to the satisfaction of the
following conditions precedent.
     Section 7.1 Proceedings Satisfactory. The Purchaser shall have delivered to

38



--------------------------------------------------------------------------------



 



the Seller on the Closing Date such documents and other evidence as the Seller
may reasonably request in order to establish the consummation of the
transactions provided for in this Agreement, the taking of all corporate and
other proceedings in connection herewith and the compliance by the Purchaser
with the conditions set forth in this ARTICLE VII.
     Section 7.2. Warranties and Representations. Each of the warranties,
representations and disclosures of and made by the Purchaser in ARTICLE III
shall be true and correct in all material respects on and as of the Closing Date
as though each of such warranties and representations had been made at and as of
the time of Closing on the Closing Date.
     Section 7.3. Compliance with Covenants. The Purchaser shall have complied
with and performed to the reasonable satisfaction of the Seller all covenants
and agreements required to be performed by the Purchaser herein, on or before
the Closing Date.
     Section 7.4. No Proceedings Pending. No injunction or restraining order
shall prohibit or limit the right of the Seller to consummate the transactions
provided for in this Agreement, and no action, suit, proceeding or investigation
by or before any court, administrative agency or other governmental authority of
any kind shall have been instituted or threatened which may result in
restraining, prohibiting or invalidating, or seeking monetary damages by reason
of, the consummation of the transactions provided for in this Agreement. No
request of any governmental, administrative agency or other authority of any
kind for deferral of the Closing Date shall be pending or threatened.
     Section 7.5. Regulatory Approvals. The approval of the acquisition of the
Shares and of the control of the Company by the Purchaser shall have been
obtained from the

39



--------------------------------------------------------------------------------



 



Illinois Department. The Seller shall have obtained all required regulatory
approvals for (x) the Reinsurance Agreement from the Illinois Department and the
California Department and (y) the Company’s termination of participation in any
pooling agreement with the Seller, in each case, on or prior to the Closing
Date.
     Section 7.6. Payment of Purchase Price. The Purchase Price shall have been
paid to the Seller in accordance with Section 1.2.
ARTICLE VIII.
Indemnification
     Section 8.1. Indemnity by the Seller. The Seller agrees to indemnify and
hold the Purchaser and its affiliates, subsidiaries, parents, officers,
directors and employees harmless from and against any and all loss, cost,
expense, claim, interest, penalty, deficiency, obligation, liability or damage,
including reasonable attorneys’ fees, accountants’ fees and other investigatory
fees and out-of-pocket expenses, resulting from or arising out of (i) any breach
of representation or warranty (including any misrepresentations in, or omission
from, any certificate or other document furnished or to be furnished by it to
the Purchaser hereunder), or non-fulfillment, in whole or in part, of any
covenant or agreement on the part of the Seller under this Agreement; (ii) the
failure by the Seller to perform any of its obligations under the Reinsurance
Agreement; (iii) any claim or liabilities arising out of or resulting from,
and/or associated with, the conduct or operation of the Company prior to the
Closing Date, including any liabilities whatsoever of the Company incurred or
relating to the period prior to the Closing; (iv) all Federal, state and local
taxes, filing fees and administrative assessments for insurance guaranty

40



--------------------------------------------------------------------------------



 



funds and/or insurance department expenses and all other assessments, levies or
liabilities of any kind arising out of and/or associated with the conduct of the
business of the Company prior to or on the Closing Date, (v) any matter relating
to any employee benefit plan or arrangement in effect prior to the Closing Date;
(vi) any claim or liabilities arising out of or resulting from, and/or
associated with, the Company’s former employees and/or former leased or
temporary employees prior to the Closing Date, including any claims or
liabilities relating to wages, hours, working conditions, compensation,
benefits, occupational safety and health, discrimination or workers’
compensation; and (vii) all actions, suits, proceedings, demands, assessments,
judgments, costs and expenses incident to any of the foregoing (any and all of
which are hereafter referred to as a “Claim”). All of the representations,
warranties and covenants of the Seller and the indemnification obligations of
the Seller hereunder shall survive the Closing for a period of three (3) years
from the Closing Date, except in respect of (A) any Claim made prior to the end
of such three (3) year period, (B) any Claim or matter referred to in clause
(ii), (iii), (iv) or (v) or in Section 2.6 or 2.8, (C) any covenant set out in
Section 4.8 or Article IX hereof or (D) any action, suit, proceeding, demand,
assessment, judgment, cost or expenses incident to any of the foregoing, the
term of the continuance of the obligation for indemnification shall continue
without limitation.
     The Purchaser shall give the Seller written notice by certified or
registered mail of any Claim with respect to which the Purchaser seeks
indemnification. If it is a third-party Claim, the Seller shall have twenty
(20) business days from the date of receipt of such notice in which to assume
the entire control of the defense, compromise or settlement (any and all of
which are

41



--------------------------------------------------------------------------------



 



hereinafter referred to as “Defense”) of such Claim through its own attorneys
and at its own expense. If the Seller shall assume such Defense, it shall notify
the Purchaser in writing of such assumption within twenty (20) business days of
receipt of such notice and thereafter promptly advise the Purchaser of its
activities and efforts in connection therewith and of the ultimate resolution of
such Claim. The Seller shall have the right to settle, compromise or adjust any
such third-party Claim, provided that the Purchaser’s rights in and to any of
the assets of the Company or the Shares are not infringed thereby. In connection
with any Defense, the Purchaser shall be entitled, at its own cost and expense,
to have its counsel monitor the progress and status thereof and, in such event,
the Seller and its counsel agree to afford all reasonable cooperation to the
Purchaser and its counsel in order to permit counsel to the Purchaser
effectively to monitor the progress and status from time to time of any such
Claim. If the Seller fails to notify the Purchaser that it has assumed the
Defense or does not in fact assume the Defense, the Purchaser may, but shall not
be required to, pay, compromise or settle such Claim, or take such action to
settle such Claim, provided that the Purchaser shall notify the Seller of such
action. In such event, the Purchaser shall be fully entitled to indemnification
hereunder.
     Section 8.2. Valuation of Claim. After the Purchaser has determined the
dollar amount of any Claim, the Purchaser shall provide written notice to the
Seller of the amount of such Claim, which notice shall include in reasonable
detail information explaining calculation of the amount of such Claim. Unless,
within thirty (30) business days after the receipt of such notice by the Seller,
the Purchaser receives written notice that the Seller does not concur with the
Purchaser’s determination of the amount of the Claim, the amount of such Claim

42



--------------------------------------------------------------------------------



 



provided in such written notice shall conclusively be deemed to have been
accepted by the Seller and to be the agreed amount which the Purchaser and the
Company are entitled to receive by way of indemnification from the Seller (the
“Indemnification Loss”). If the Purchaser within such thirty (30) business day
period receives written notice that the Seller disagrees with the amount of the
Claim, the parties shall endeavor forthwith, and within thirty (30) business
days after receipt of such notice of disagreement by the Purchaser, to negotiate
in good faith to resolve the issue or issues which form the basis of their
disagreement. If no resolution with respect to such disagreement has been
reached by the parties within such thirty (30) business day period, either the
Purchaser (on behalf of itself or the Company) or the Seller may commence
litigation with respect to such disagreement pursuant to Section 11.10.
     Section 8.3. Payment of Indemnification Loss. Any Indemnification Loss
payable by the Seller hereunder shall be promptly remitted by the Seller to a
bank account of the Purchaser (or the Company), as designated in writing by the
Purchaser, within thirty (30) business days after the determination of the
amount of the Indemnification Loss.
     Section 8.4 Indemnity by the Purchaser. The Purchaser agrees to indemnify
and hold harmless the Seller of and from any loss, cost, expense, claim,
interest, penalty, deficiency, obligation, liability or damage, including
reasonable attorneys’ fees, accountants’ fees and other investigatory fees and
out-of-pocket expenses, actually expended or incurred by the Seller, arising out
of or resulting from (i) any breach of representation or warranty (including any
misrepresentation in, or omission from, any certificate or other document
furnished or to be furnished by it to the Seller hereunder), or non-fulfillment,
in whole or in part, of any covenant

43



--------------------------------------------------------------------------------



 



or agreement on the part of the Purchaser under this Agreement; (ii) any claim
or liabilities arising out of or resulting from, and/or associated with, any
action taken by the Seller and/or its authorized representatives in reliance on
information provided to the Seller and/or its authorized representatives
pursuant to Section 4.5(b); (iii) any claim or liabilities arising out of or
resulting from, and/or associated with, any action taken by the Seller and/or
its authorized representatives in reliance on information provided to the Seller
and/or its authorized representatives pursuant to Section 6.12; (iv) any claim
or liabilities arising out of or resulting from, and/or associated with, the
Purchaser’s or the Company’s use of any Retained Name; (v) any claim or
liabilities arising out of or resulting from, and/or associated with, the
conduct or operation of the Company after the Closing Date except for matters
covered by the Reinsurance Agreement and (vi) all actions, suits, proceedings,
demands, assessments, judgments, costs and expenses incident to any of the
foregoing. The same notice, valuation and payment provisions contained in
Sections 8.1, 8.2 and 8.3 of this Agreement with regard to indemnification
claims by the Purchaser against the Seller shall apply with regard to
indemnification claims by the Seller against the Purchaser pursuant to this
Section 8.4, except that the Seller shall be substituted for the Purchaser and
the Purchaser for the Seller.
ARTICLE IX
Tax Matters
     Section 9.1 Definitions.
     (a) “Adjustment” means, with respect to Taxes, a change in the amount or
character of any item of income, gain, loss, deduction or credit of the Company,
including but

44



--------------------------------------------------------------------------------



 



not limited to (i) changes attributable to amended returns; (ii) deficiencies
asserted by any taxing authority; (iii) overpayments; or (iv) claims for refund
irrespective of whether such change arises out of a voluntary act, or any audit,
examination, proceeding or litigation resulting from any of the foregoing
events.
     (b) “Affiliated Group” means the affiliated group of corporations (within
the meaning of Section 1504(a) of the Code) which includes the Seller.
     (c) “Affiliation Year” means each taxable year or period applicable to the
Company ending on or before the Closing Date.
     (d) “Consolidated Return(s)” means the consolidated United States Federal
income tax return(s) of the Affiliated Group.
     (e) “Code” means the Internal Revenue Code of 1986, as amended, or any
successor thereto.
     (f) “IRS” means the Internal Revenue Service.
     (g) “Post-Affiliation Year” means any taxable year or period of the Company
beginning on or after the Closing Date.
     (h) “Regulations” means the U.S. Treasury Department Income Tax Regulations
in effect under the Code, as amended from time to time.
     (i) “Tax(es)” means (i) all taxes, charges, fees, levies, duties or other
assessments whether federal, state, local or foreign, based upon or measured by
income, capital or gain and all other taxes including, without limitation,
recapture, gross receipts, premiums (including retaliatory premiums), profits,
sales, use, occupancy, value added, ad valorem,

45



--------------------------------------------------------------------------------



 



customs, transfer, franchise, withholding, social security, unemployment,
disability, payroll, employment, excise, or real or personal property taxes,
alternative or add-on minimum or environmental taxes and State guaranty fund
assessments, together with any interest, fines, penalties and additions to such
tax as may be imposed with respect thereto and (ii) all transferee, successor,
joint and several or contractual liability (including, without limitation,
liability pursuant to § 1.1502-6 of the Regulations (or any similar state, local
or foreign provision)) in respect of any item described in clause (i) of this
definition.
     Section 9.2 Tax Returns and Payments.
     (a) The Seller has prepared or caused to be prepared the federal income tax
return of the Company for its taxable period ending on December 31, 2002, and
has timely filed such return, or caused same to be timely filed or included in
the appropriate, timely filed consolidated U.S. federal income tax return.
     (b) The Seller shall prepare the federal income tax return of the Company
for its short taxable period ending on the Closing Date and shall include it in
the Consolidated Return and shall pay all Taxes due with respect to such period.
Such return shall be true and complete in all material respects and shall be
prepared in accordance with §1.1502-76(b)(4) of the Regulations.
     (c) The Seller has prepared or caused to be prepared all state and local
tax returns of the Company that are required to be filed for the taxable period
ending December 31, 2002. Such returns have been signed and timely filed by or
caused to be timely filed by the Seller and all Taxes due with respect to such
returns have been paid by the Seller.

46



--------------------------------------------------------------------------------



 



     (d) The Purchaser shall prepare all full year state and local tax returns
of the Company that are required to be filed after the Closing. The Seller shall
assist in the preparation of such returns, and provide all necessary
information, in so far as they relate to items for period prior to the Closing
Date. The Seller shall be responsible for the tax liability on any income
attributable to the period up to, and including, the Closing Date. The Purchaser
shall be responsible for the tax liability on any income attributable to the
period after the Closing Date.
     (e) The Purchaser shall prepare, sign and file all tax returns, for any
type of Tax, which returns are required to be filed for all periods ending after
the Closing Date.
     (f) Each tax return that the Seller and the Purchaser shall prepare
pursuant to Section 9.2 (a)-(d) shall be prepared on a basis consistent with the
returns filed for the prior periods, except as required by law.
     Section 9.3 Adjustments.
     (a) If (i) there is an Adjustment to any item reported on a return filed
with respect to the Company for a Post-Affiliation Year that results in an
increase in Taxes payable by the Purchaser or the Company; (ii) such Adjustment
results in a corresponding Adjustment to items reported on a return filed with
respect to the Seller or any affiliate of the Seller (including the Company) for
an Affiliation Year; and (iii) the Taxes payable by or on behalf of the Seller
(or such affiliate) with respect to such period are reduced by such Adjustment
(the “Seller Decrease”), then the Seller shall pay to the Purchaser or the
Company, an amount equal to such increase in Taxes of the Purchaser or the
Company. The amount payable by the Seller under this paragraph shall be limited
to the Seller Decrease, plus interest received by the Seller pursuant to

47



--------------------------------------------------------------------------------



 



Code § 6621, or comparable interest received from state and local authorities,
with respect to such Seller Decrease. Payment under this paragraph shall be made
no later than five (5) business days after the Seller Decrease is refunded to
the Seller or such affiliate or is otherwise actually realized.
     (b) If (i) there is an Adjustment to any item reported on a return filed
with respect to the Seller or any affiliate of the Seller (including the
Company) for an Affiliation Year that results in an increase in the Taxes
payable by the Seller or an affiliate of the Seller; (ii) such Adjustment
results in a corresponding Adjustment to items reported on a tax return filed
with respect to the Purchaser or any affiliate of the Purchaser (including the
Company) for a Post-Affiliation Year; and (iii) the Taxes payable by or on
behalf of the Purchaser (or such affiliate) with respect to such period are
reduced by such Adjustment (the “Purchaser Decrease”), then the Purchaser shall
pay to the Seller an amount equal to such increase in Taxes of the Seller or
such affiliate. The amount payable by the Purchaser under this paragraph shall
be limited to the Purchaser Decrease, plus interest received by the Purchaser or
such affiliate pursuant to Code § 6621, or comparable interest received from
state or local authorities, with respect to such the Purchaser Decrease. Payment
under this paragraph shall be made no later than five (5) business days after
the Purchaser Decrease is refunded to the Purchaser or such affiliate, or is
otherwise actually realized.
     (c) The Seller shall promptly notify the Purchaser of any IRS notice or
revenue agent’s report or equivalent state or local tax authority notice
received by the Seller which could reasonably result in an Adjustment giving
rise to a liability of the Purchaser or the Company

48



--------------------------------------------------------------------------------



 



under this Agreement. However, the failure to promptly give such notice shall
not relieve the Purchaser or the Company from any liability that they may have
hereunder, except to the extent that such failure results in increased liability
to the Purchaser or the Company arising out of their obligations to indemnify
the Seller. The Seller shall keep the Purchaser informed of developments
regarding such notice or report to the extent such developments (i) relate to
any liability of the Purchaser or the Company to the Seller under this
Agreement, or (ii) could affect the liability of the Purchaser or the Company
for Taxes in a Post-Affiliation Year.
     (d) The Purchaser shall promptly notify the Seller of any IRS notice or
revenue agent’s report or equivalent state or local tax authority notice
received by the Purchaser or the Company which could result in an Adjustment
giving rise to a liability of the Seller under this Agreement. However, the
failure to give such notice shall not relieve the Seller from any liability that
it may have hereunder, except to the extent that such failure results in
increased liability to the Seller arising out of its obligations to indemnify
the Purchaser. The Purchaser shall keep the Seller informed of developments
regarding such report or notice to the extent such developments (i) relate to
any liability of the Seller to the Purchaser or the Company under this Agreement
or (ii) could affect the liability of the Seller or the Company for Taxes in an
Affiliation Year.
     Section 9.4 Cooperation; Furnishing of Information. The parties agree to
provide each other with such cooperation and information as may be reasonably
requested in connection with (i) the preparation or filing of any tax return,
report, amended return or claim for refund with respect to Taxes;
(ii) conducting any audit; or (iii) making any other computation or

49



--------------------------------------------------------------------------------



 



determination required hereunder.
     Section 9.5 Record Retention. The Seller and the Company shall retain all
relevant tax returns, schedules and work papers, and all related material
records or documents until the expiration of the statute of limitations
(including extensions) of the taxable years to which such returns and other
documents relate, but in any event for a period of not less than seven
(7) years; provided, however, the Seller shall not be required to retain any
documents which have been furnished to the Company or the Purchaser.
     Section 9.6 Code §338(h)(10) Election. Both the Purchaser and the Seller
agree to join in a Code §338(h)(10) Election with respect to the acquisition by
the Purchaser of the Shares. At the Closing, the Purchaser and the Seller agree
to execute Form 8023 (or any replacement form), to comply with all the
requirements of Code §338(h)(10), and Regulations promulgated thereunder, and to
take any other action reasonably requested in order to make and effectuate this
election.
     Section 9.7 Tax Indemnification.
     (a) The Seller shall indemnify and hold harmless the Purchaser, and its
affiliates, subsidiaries (including the Company), parents, officers, directors
and employees from and against any and all claims, actions, causes of action,
liabilities, losses, damages, and reasonable out-of-pocket expenses and costs
including, without limitation, attorneys’ and accountants’ fees, including those
associated with the enforcement of their rights hereunder, resulting from,
arising out of, or relating to any Taxes claimed or assessed for all taxable
years or periods ending on or prior to the Closing Date in accordance with the
procedures set forth in

50



--------------------------------------------------------------------------------



 



Article VIII of this Agreement, in excess of the amount accrued in the balance
sheet of the Company as of the Closing Date.
     (b) The Seller and the Purchaser agree that any payments pursuant to
Section 9.7(a) will constitute an adjustment to the Purchase Price.
ARTICLE X.
Actions to be Taken at Closing;
Modification; Waivers and Termination
     Section 10.1. Closing. At the Closing, the Seller shall deliver to the
Purchaser the certificates representing all of the Shares in proper negotiable
form; the Purchaser shall deliver to the Seller cash or certified or bank
cashier’s check or wire transfer of federal funds in the full amount payable as
the Purchase Price for the Shares and a copy of the document evidencing the
Illinois Insurance Director’s approval of the Purchaser’s acquisition of the
Company pursuant to the terms of this Agreement.
     Section 10.2. Modification. The Seller and the Purchaser may, by mutual
consent of their duly and properly authorized representatives, amend, modify or
supplement this Agreement in such manner as may be agreed upon by them in
writing at any time.
     Section 10.3. Waivers. Each of the Purchaser and the Seller may, pursuant
to action by its duly and properly authorized representative and by an
instrument in writing, extend the time for or waive the performance of any of
the obligations of the other or waive compliance by the other with any of the
covenants or conditions contained herein.

51



--------------------------------------------------------------------------------



 



     Section 10.4. Termination. This Agreement may be terminated, and the
transactions contemplated hereby abandoned, prior to Closing:
     (a) by the Purchaser if there has been a material misrepresentation on the
part of the Seller in any material representation or warranty contained herein
or in any certificate or other instrument delivered or furnished to the
Purchaser, or pursuant hereto, or if there has been any failure on the part of
the Seller to comply with or perform any of its agreements, covenants or
obligations hereunder in any material respect, and such misrepresentation,
noncompliance or nonperformance shall not have been (i) cured or eliminated by
the Seller within fifteen (15) business days following receipt of written notice
thereof from the Purchaser or (ii) waived by the Purchaser on or before the
Closing Date;
     (b) by the Seller if there has been a material misrepresentation on the
part of the Purchaser in any material representation or warranty of the
Purchaser contained herein or in any certificate or other instrument delivered
or furnished to the Seller pursuant hereto, or if there has been any failure on
the part of the Purchaser to comply with or perform any of its agreements,
covenants or obligations hereunder in any material respect and such
misrepresentation, non-compliance or nonperformance shall not have been
(i) cured or eliminated by the Purchaser within fifteen (15) business days from
receipt by the Purchaser of written notice thereof from the Seller or (ii)
waived by the Seller on or before the Closing Date;
     (c) by the Seller if on or before May 15, 2004 the Seller shall not have
received an opinion, in form and substance reasonably acceptable to the Seller,
from Friedman, Billings, Ramsey & Co., Inc. and Purchaser’s Counsel to the
effect that the Purchaser shall have

52



--------------------------------------------------------------------------------



 



received Firm Capital Commitments from its investors totaling at least two
hundred million dollars ($200,000,000) in the aggregate (such opinion, a
“Commitment Opinion”); provided, that in lieu of exercising its right to
terminate this Agreement pursuant to this Section 10.4(c) the Seller shall allow
the Purchaser to elect, in the Purchaser’s sole discretion but without any
affirmative obligation to do so, to extend the time by which the Purchaser must
deliver a Commitment Opinion to the Seller to June 15, 2004 by, on or before
May 15, 2004, (x) delivering written notice to the Seller stating such election
and (y) paying the Seller an additional two hundred and fifty thousand dollar
($250,000) advance payment on the Purchase Price (by wire transfer of
immediately available funds to an account designated in writing by the Seller to
the Purchaser), which additional advance payment shall be fully-earned and
non-refundable at the time the Purchaser pays such advance payment to the
Seller, regardless of whether the Closing shall fail to occur for any reason
whatsoever (other than a termination of this Agreement by the Purchaser pursuant
to Section 10.4(a), but not for any actual or alleged failure of the Seller to
perform its obligations pursuant to Section 4.5 (b)); provided, that, if such
extension is granted and if the Purchaser shall not have delivered a Commitment
Opinion on or before June 15, 2004, the Seller may immediately terminate this
Agreement and the transactions contemplated hereby shall be deemed abandoned; or
     (d) by the Seller or the Purchaser if the Illinois Department shall have
disapproved the Purchaser’s acquisition of the Shares.
ARTICLE XI.
Miscellaneous Provisions

53



--------------------------------------------------------------------------------



 



     Section 11.1. Expenses. Each party shall pay its own expenses, including
but not limited to all legal and accounting fees, incurred by it in connection
with this Agreement.
     Section 11.2. Schedules: this Agreement. The Schedules attached hereto are
incorporated herein and made a part hereof for all purposes. As used herein, the
expression “this Agreement” means the body of this Agreement and such Schedules,
and the expression “herein,” “hereof,” and “hereunder” and other words of
similar import refer to this Agreement and such Schedules as a whole and not to
any particular part or subdivision thereof.
     Section 11.3. Survival of Obligations. The respective warranties,
representations, covenants and agreements of the parties to this Agreement shall
survive consummation of the transactions contemplated by this Agreement and
shall continue in full force and effect after the Closing Date.
     Section 11.4. Amendments and Waivers. Except as otherwise specifically
stated herein, no provision of this Agreement may be amended except by, and only
by, a written instrument executed by parties hereto or their respective
successors in interest.
     Section 11.5. Other Instruments to be Executed. From and after the Closing
Date, assuming consummation of the transactions provided for in this Agreement
on such date, the Seller shall, from time to time, at the request of the
Purchaser and without further consideration (but at the expense of the
Purchaser) do, execute, acknowledge and deliver all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may be
reasonably required by the Purchaser more effectively to transfer, assign and
set over, or to confirm the sale of, the Shares on the Closing Date to the
Purchaser.

54



--------------------------------------------------------------------------------



 



     Section 11.6. Public Statements; Confidentiality. Neither the Seller nor
the Purchaser shall issue (nor shall the Seller, prior to the Closing Date,
permit the Company to issue) any press release or other public statement
concerning the transactions contemplated by this Agreement without first
providing the other with a written copy of the text of such release or statement
and obtaining the consent of the other respecting such release or statement
(which consent shall not be unreasonably withheld or delayed). The Seller and
the Purchaser shall keep this Agreement, the terms hereof, and all documents and
information relating hereto, or furnished pursuant to or in connection with,
this Agreement or the transactions contemplated hereby confidential, except for
(x) disclosures to their respective authorized representatives who have a need
to know such information for the purpose of evaluating the transactions
contemplated hereby and (y) to such other individuals or entities as may be
required by applicable law, or, in the case of the Purchaser, as may be
necessary in the ordinary conduct of the business by the Company after the
Closing Date or, in the case of the Seller or the Purchaser, as may be required
in connection with the approvals and the filings contemplated by this Agreement.
     Section 11.7. Parties Bound. This Agreement shall apply to, inure to the
benefit of and be binding upon and enforceable against the parties hereto and
their respective successors and permitted assigns.
     Section 11.8. Governing Law. This Agreement, and the rights and obligations
of the parties hereto, shall be governed by and construed in accordance with the
laws of the State of New York other than the insurance laws of such State. To
the extent that any insurance laws or regulations are applicable to matters
under this Agreement, such matters shall be governed by

55



--------------------------------------------------------------------------------



 



the insurance laws or regulations of the applicable jurisdiction involved.
     Section 11.9. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF, RELATED TO OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
     Section 11.10. Exclusive Jurisdiction and Consent to Service of Process.
The parties agree that any legal action, suit or proceeding arising out of,
relating to or in connection with this Agreement or the transactions
contemplated hereby, shall be instituted in a federal or state court sitting in
New York County, New York, which shall be the exclusive jurisdiction and venue
of said legal proceedings and each party hereto waives any objection which such
party may now or hereafter have to the laying of venue of any such action, suit
or proceeding and irrevocably submits to the jurisdiction of any such court in
any such action, suit or proceeding. Any and all service of process and any
other notice in any such action, suit or proceeding shall be effective against
such party when transmitted in accordance with Section 11.11 hereof. Nothing
contained herein shall be deemed to affect the right of either party to serve
process in any manner permitted by law.
     Section 11.11. Notices. Any notice, demand, approval, consent, request,
waiver or other communication which may be or is required to be given pursuant
to this Agreement shall be in writing and shall be deemed given on the day
actually received and shall be addressed to a party at the address set forth
after its respective name below, or at such different address as such party
shall have theretofore advised the other party in writing, with

56



--------------------------------------------------------------------------------



 



copies sent to the persons indicated:

              If to the Seller:
 
       
 
  Attention:   John Paul Cavoores
 
      President and CEO
 
      OneBeacon Insurance Company
 
      One Beacon Street
 
      Boston, Massachusetts 02108-3100
 
       
 
      Telecopier: 877-659-4054
 
       
 
  Copy to:   Donald A. Emeigh, Jr., Executive
 
      Vice President, General Counsel and Secretary
 
      Folksamerica Holding Company, Inc.
 
      One Liberty Plaza, 19th Floor
 
      New York, NY 10006
 
       
 
      Telecopier: 212-732-5614
 
            If to the Purchaser:
 
       
 
  Attention:   Courtney C. Smith
 
      President and Chief Executive Officer
 
      Specialty Underwriters’ Alliance, Inc.
 
      8585 Stemmons Freeway
 
      Suite 200, South Tower
 
      Dallas, Texas 10038
 
       
 
      Telecopier: 214-889-8800
 
       
 
  Copy to:   William W. Rosenblatt
 
      Stroock & Stroock & Lavan LLP
 
      180 Maiden Lane
 
      New York, New York 10038
 
       
 
      Telecopier: 212-806-1340

Section 11.12. Number and Gender of Words. Whenever herein the

57



--------------------------------------------------------------------------------



 



singular is used, the same shall include the plural, where appropriate, and
whenever herein the plural is used, the same shall include the singular, where
appropriate, and words of any gender shall include each other gender, where
appropriate.
     Section 11.13. Invalid Provisions. In the event any provision of this
Agreement is deemed to be in violation of law, such provision shall not be
deemed to impair the validity of any other provision hereof.
     Section 11.14. Accounting Terms. Unless otherwise specified, all accounting
terms used in this Agreement shall be interpreted in accordance with generally
accepted accounting principles, in effect on the Closing Date, applied on a
consistent basis.
     Section 11.15. Entirety of Agreement. This Agreement contains the entire
agreement between the parties and supersedes any and all prior agreements,
arrangements or understandings between the parties relating to the subject
matter hereto. No representation, inducement, promise or agreement, oral or
otherwise, which is not embodied or referred to herein is or shall be of any
force or effect.
     Section 11.16. Multiple Counterparts; Effectiveness. This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original for
all purposes and all of which shall be deemed, collectively, one and the same
Agreement. Each counterpart may be delivered by facsimile transmission, which
transmission shall be deemed delivery of an originally executed counterpart.
This Agreement shall become effective when executed and delivered by the parties
hereto.
     Section 11.17. Assignment. This Agreement shall not be assignable by either

58



--------------------------------------------------------------------------------



 



party without the prior written consent of the other party and any attempt to
assign this Agreement without such consent shall be void; provided, however,
that the Purchaser may assign all or any portion of this Agreement to any
affiliate of the Purchaser if such affiliate assumes the obligations hereunder.
Any permitted assignment by the Purchaser shall not release the Purchaser from
its obligations and responsibilities hereunder. All the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of the permitted
transferees, successors and assigns of either party.
     Section 11.18. Headings. The headings contained in this Agreement are for
convenience of reference only and shall not affect the interpretation or meaning
of this Agreement.
     Section 11.19. Third Party Beneficiaries. Except as otherwise provided
herein, nothing herein, express or implied, is intended, or shall be construed,
to confer upon or give to any Person other than the signatories hereto and their
successors, any rights or remedies under or by reason of this Agreement.
     Section 11.20. Negotiated Agreement. The parties acknowledge, represent and
warrant that, in executing this Agreement they have: (a) read and understood
this Agreement, (b) had a reasonable opportunity to consider this Agreement and
(c) relied solely on their own judgment, belief and knowledge, and such advice
as they may have received from their counsel, and, except for representations
expressly set forth herein, they have not been influenced by any other
representation or statement.
     Section 11.21 Other Remedies. Regardless of whether either party hereto

59



--------------------------------------------------------------------------------



 



shall otherwise have pursued or be pursuing any other rights or remedies, such
party may proceed to protect and enforce its rights under this Agreement by
exercising such remedies as are available to such holder in respect thereof
under applicable law, either by suit in equity or by action at law, or both,
whether for specific performance of any agreement contained in this Agreement or
in aid of the exercise of any power granted in this Agreement.
[REMAINDER OF PAGE INTENTIONALLY BLANK, SIGNATURE PAGE FOLLOWS]

60



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            SELLER:

ONEBEACON INSURANCE COMPANY
      By:   /s/ Gregory P. Winn         Name:   Gregory P. Winn         Title:  
Vice President and Treasurer        PURCHASER:

SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
      By:   /s/ Courtney C. Smith         Name:   Courtney C. Smith       
Title:   President   

61



--------------------------------------------------------------------------------



 



         

Exhibit A
Reinsurance Agreement
(Attached)

 



--------------------------------------------------------------------------------



 



          This INSTRUMENT OF TRANSFER AND ASSUMPTION (this “Instrument”), made
this 10th day of February, 2004, by and between OneBeacon Insurance Company, a
stock insurance company duly organized and existing under the laws of the
Commonwealth of Pennsylvania (“OneBeacon”), and Potomac Insurance Company of
Illinois, a stock insurance company duly organized and existing under the laws
of the State of Illinois (“Potomac”, together with OneBeacon, the “Parties” and
each, individually, a “Party”).
WITNESSETH:
          WHEREAS, OneBeacon is the record holder of 100% of the issued and
outstanding stock of Potomac;
          WHEREAS, OneBeacon has decided to offer for sale (the “Sale”) 100% of
the issued and outstanding shares of Potomac to an unrelated party (the
“Purchaser”); and
          WHEREAS, to facilitate the Sale, it is deemed desirable to transfer
any and all of Potomac’s liabilities to, and have them assumed by, OneBeacon
(the “Transfer and Assumption”).
          NOW, THEREFORE, in consideration of the premises and of the mutual
agreements and covenants hereinafter set forth, the Parties hereby agree as
follows:
          1. This Instrument shall become binding and non-cancelable upon the
approval hereof by the Department of Insurance of the State of Illinois (the
“Illinois Department”); provided, that the Transfer and Assumption shall be
effective April 1, 2004 at 12:00:01 A.M. Boston, Massachusetts Time (such latter
date and time, the “Effective Date”).
          2. By this Instrument the liabilities and assets of Potomac shall be
transferred to OneBeacon and OneBeacon shall thereby succeed to the liabilities
and assets of Potomac.
          3. Immediately as of the Effective Date, all the rights, franchises,
and interest of Potomac in and to every species of property (whether real,
personal, or mixed) and choses in action thereunto belonging, shall be deemed as
transferred to and vested in OneBeacon and simultaneously therewith OneBeacon
shall be deemed to have assumed any and all of the liabilities and assets (via
an extraordinary dividend or return of capital, as approved by the Illinois
Department) of Potomac; provided, that not less than ten million dollars
($10,000,000) in assets, which shall include or consist of any and all statutory
deposits (“Policyholders’ Surplus”), shall remain in Potomac, together with the
corporate charter, minute books and the licenses and regulatory records and
filings concerning Potomac (together with the Policyholders’ Surplus, the
“Retained Assets”).

 



--------------------------------------------------------------------------------



 



          4. With the exception of the Retained Assets, the assets of Potomac as
of the Effective Date shall include any and all of Potomac’s assets of every
nature and description of whatever kind and wheresoever situated including,
without limitation, the following:
          a. any and all business, including, without limitation, any and all
underwriting contracts, including direct insurance policies and endorsements in
respect thereto, reinsurance contracts, facultative contracts, retrocession
agreements and any and all other underwriting contracts of every kind and
description;
          b. any and all cash, securities, choses in action and other property
of every nature and description, including real property, leaseholds and other
interests therein;
          c. any and all securities or other property on deposit with
supervisory insurance officials, other insurance officials and any and all other
governmental officials;
          d. any and all monies owing by others to Potomac, including agents,
brokers and other underwriting representatives and reinsurers;
          e. any and all loans; and
          f. any and all rights, title and interest in any and all contracts,
lease and agreements, including employment obligations or contracts and agency
contracts, whether or not in writing.
          5. With the exception of the Retained Assets, the liabilities of
Potomac as of the Effective Date shall include any and all of Potomac’s
liabilities or contractual commitments of every nature and description, whether
absolute, accrued, contingent or otherwise or whether due now or in the future,
including, without limitation, the following:
          a. any and all unpaid losses and loss adjustment expenses and any and
all liabilities existing or arising in the future under Section 4.a. or 4.b.;
          b. any and all unpaid expenses, including contingent commissions,
underwriting and investment expenses, taxes, (including, without limitation,
United States Federal and State and foreign taxes, license fees and other fees
and any and all other similar obligations);

2



--------------------------------------------------------------------------------



 



          c. any and all unearned premiums;
          d. any and all monies withheld or retained for the account of others
and any and all monies owing by Potomac to others, including agents, brokers and
other underwriting representatives and reinsurers;
          e. any and all monies or other obligations due under reinsurance
contracts;
          f. any and all liabilities under leaseholds and other contracts
covering real estate or interests therein;
          g. any and all liabilities under any and all contracts, leases and
agreements, including employment obligations or contracts and agency contracts,
whether or not in writing; and
          h. any and all subsequent actions, proceedings or liabilities arising
from any of the foregoing liabilities or the assets of Potomac.
          6. OneBeacon shall assume as 100% reinsurance, as opposed to this
complete Transfer and Assumption, certain insurance business of Potomac written
in the states of West Virginia and New York (“Retained Business”) which is in
force as of the Effective Date until such time as Potomac receives regulatory
approval for a complete Transfer and Assumption into OneBeacon or one of its
affiliates. Potomac represents that such Retained Business shall not exceed
$1 million dollars of annual written premium as of the Effective Date. OneBeacon
shall, at its sole expense, perform any and all administrative functions for
such Retained Business including without limitation claims handling,
underwriting and regulatory functions and shall reimburse Potomac for any and
all out of pocket expenses related thereto. OneBeacon shall 100% reinsure
Potomac, and Potomac shall cede, all premium, losses and expenses relating to
such Retained Business as of the Effective date and as renewed by Potomac
thereafter pending regulatory approvals. OneBeacon shall diligently seek to
obtain regulatory approval to undertake a complete Transfer and Assumption of
such Retained Business within 12 months following the Effective Date and shall,
if so required by any regulatory authority, renew such Retained Business in
OneBeacon or its affiliates. In the event that OneBeacon shall not obtain such
approval to transfer such Retained Business to OneBeacon or its affiliates
within one year of the Effective Date, OneBeacon shall pay Potomac a quarterly
fee of 5% of premium written by Potomac during such quarter. OneBeacon

3



--------------------------------------------------------------------------------



 



shall provide all accounting data related to the Retained Business within 20
business days of the end of each quarter as may be necessary for Potomac to
account in its Statutory Statements for the Retained Business so reinsured. Such
Retained Business shall not include any business which is underwritten by a new
management team following the sale of Potomac to any third party before or after
the Effective Date but shall only relate to the Retained Business in force as of
the Effective Date. In the event of the insolvency of Potomac, the reinsurance
provided by OneBeacon with respect to the Retained Business pursuant to this
Section 6 shall be payable directly to Potomac or to Potomac’s liquidator,
receiver, conservator, or statutory successor on the basis of the liability of
Potomac without diminution because of the insolvency of Potomac or because the
liquidator, receiver, conservator or statutory successor of Potomac has failed
to pay all or a portion of any applicable claim.
          7. Potomac shall provide notice, substantially in the form of
Exhibit A, attached hereto and made part hereof, to all policyholders of
in-force premium.
          8. No actions or proceedings pending on the Effective Date or any
subsequent actions or proceedings arising from the liabilities and assets of
Potomac prior to the Effective Date to which Potomac may be a party, shall be
abated or discontinued by reason of the Transfer and Assumption, but the same
may be prosecuted to final judgment in the same manner as if the Transfer and
Assumption had not taken place, or OneBeacon may be substituted in place of
Potomac by order of the court in which the action or proceeding may be pending.
Including as provided in Section 6, all liabilities of every nature and
description of Potomac at the time of the Transfer and Assumption shall attach
to and be assumed by OneBeacon and may be enforced against OneBeacon to the same
extent as if such liabilities had been originally incurred or contracted by
OneBeacon.
          9. OneBeacon agrees that the failure of Potomac to exercise any right
hereunder shall not be deemed a waiver of any right inferred hereunder.
          10. The Parties hereto covenant and agree to take such additional
steps, to perform such additional acts, and to furnish such additional documents
and other agreements and instruments, as may at any time be necessary or
appropriate to carry out the transactions contemplated by this Instrument. To
this end, Potomac does hereby irrevocably authorize and empower all of its duly
authorized officers, or any one of them, to take such additional steps, to
perform such additional acts and to execute such additional documents and other
agreements and instruments on behalf of Potomac in furtherance hereof, and such
acts when taken, such acts when performed and such documents and other
agreements and instruments when executed shall have full effect and be as if
taken, performed or executed by Potomac under its corporate seal.

4



--------------------------------------------------------------------------------



 



          11. The terms and conditions contained in this Instrument shall inure
to the benefit of, and be binding upon, the Parties and their respective
successors and permitted assigns.
          12. This Instrument constitutes the entire agreement between the
Parties relating to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties, and there are no general or specific
warranties, representations or other agreements by or between the Parties in
connection with the entering into of this Agreement or the subject matter hereof
except as specifically set forth herein.
          13. This Instrument may be executed by the Parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
Each counterpart may be delivered by facsimile transmission, which transmission
shall be deemed delivery of an originally executed document.
          IN WITNESS WHEREOF, OneBeacon and Potomac have caused this Instrument
to be duly executed as of the date first written above.

                  ONEBEACON INSURANCE COMPANY       POTOMAC INSURANCE COMPANY OF
ILLINOIS
 
               
By:
  /s/ Gregory P. Winn       By:   /s/ Gregory P. Winn
 
               
 
  Vice President & Treasurer           Vice President & Treasurer
 
                [SEAL]       [SEAL]

5



--------------------------------------------------------------------------------



 



Exhibit A to Instrument of Transfer and Assumption
NOTICE AND CERTIFICATION OF ASSUMPTION
BY
ONEBEACON INSURANCE COMPANY
          Pursuant to the terms of an Instrument of Transfer and Assumption, all
liabilities and obligations of Potomac Insurance Company of Illinois, a stock
insurance company duly organized and existing under the laws of the State of
Illinois (“Potomac”) under all policies of insurance and any amendment or
modifications thereto (each a “Policy”, and collectively, the “Policies”)
heretofore written by Potomac will be assumed by OneBeacon Insurance Company, a
stock insurance company duly organized and existing under the laws of the
Commonwealth of Pennsylvania and parent company of Potomac (“OneBeacon”).
          This change is effective as of [Date].
          All terms and conditions of your policy with us, referenced in the
attached policy declarations page, remain unchanged, except that OneBeacon shall
be substituted as your insurer. All payments, notices, claims and suits or
actions on your Policy shall hereafter be made to OneBeacon as though it were
your original insurer.
          UNLESS YOU OBJECT IN WRITING WITHIN THIRTY (30) DAYS OF YOUR RECEIPT
OF THIS NOTICE, YOU WILL BE PRESUMED TO HAVE CONSENTED TO A CHANGE IN YOUR
INSURER UNDER THE POLICY REFERENCED IN THE ATTACHED POLICY DECLARATIONS PAGE BY
THE SUBSTITUTION OF ONEBEACON FOR POTOMAC. OBJECTIONS MUST BE MAILED TO:
Potomac Insurance Company of Illinois
One Beacon Street
Boston, Massachusetts 02108-3100
Attn.: [Name]
Telephone: [            ]
Telecopier: [            ]
          IN WITNESS WHEREOF, Potomac has caused its corporate seal to be
affixed hereto and this Notice of Certification of Assumption to be executed by
its duly authorized officers.

         
By:
       
 
       
 
  John Paul Cavoores    
 
  President and CEO    
 
       
By:
      [SEAL]
 
       
 
  Dennis Robert Smith    
 
  Secretary    
 
        Copy to [Insert Agent of Record]    

40134-001 (Ver, 3/2004)

